Title: From James Madison to Bushrod Washington, 18 December 1819
From: Madison, James
To: Washington, Bushrod


Dear Sir
Mont Pellier Decr. 18. 1819.
I recd. in due time your favor of Sepr. 14 and have delayed acknowledging it, till you should have returned from your autumnal Circuit. Presuming this to have taken place, I now offer my thanks for your ready assent to my request of August & particularly for your politeness in referring to myself the mode of attaining its object. The one which will probably give you the least trouble, will be to have the papers in question Deposited with Mr R. Cutts, under an address to me & to be forwarded by some safe hand. I have already assured you that they will be carefully returned.
The accidents in Richmond to the papers from Genl. Washingtons files can not but excite regret. Should the remains of them not yet have been returned to Mount Vernon, and comprize any within the scope of my request, it may perhaps be convenient for the cheif justice with your sanction, to forward that part of them, directly hither. I pray you to be assured always of my great esteem & cordial regards.
(Signed)   Js Madison
